Citation Nr: 0601665	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  03-16 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from May 1978 to May 1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Chicago, Illinois.

This Board remanded this case in April 2005 for due process 
concerns, and the case has returned for further appellate 
review.


FINDING OF FACT

The competent evidence of record shows the veteran's current 
cervical spine disability is unrelated to military service.


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 
1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Pursuant to the Board's April 2005 remand, 
VA notified the veteran by a letter dated in April 2005 that 
VA would obtain all relevant evidence in the custody of a 
Federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disability, or to provide a properly executed release so that 
VA could request the records for him.  November 2001 and July 
2002 development letters were also issued that contained the 
criteria for establishing service connection.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
record contains the veteran's service medical records and 
identified post-service medical records.  The record also 
contains the report from a VA orthopedic examination 
conducted in June 2001.  The opinion provided by the June 
2001 VA examiner is limited to addressing whether the 
currently claimed disability is related to a specific 
incident in service, rather than addressing whether the 
currently claimed disability is related to any incident in 
service.  A re-examination or additional medical opinion, 
however, is unnecessary in this case because the evidentiary 
record does not show that such disability is associated with 
an established event, injury, or disease in service; 
manifested during an applicable presumptive period; or 
otherwise associated with military service.  38 C.F.R. 
§ 3.159(c)(4); Compare Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003), and Charles v. Principi, 16 Vet. App. 370 (2002).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the duty to notify and 
assist reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

II.  Analysis

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.  For certain chronic disorders, such as 
arthritis, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The post-service medical evidence of record includes 
diagnoses of degenerative disc disease of the cervical spine, 
degenerative joint disease of the cervical spine, and 
osteoarthritis, but the service medical records do not 
establish the veteran had any cervical spine disorder in 
service.  Furthermore, the service treatment records do not 
contain a complaint or medical finding involving the neck.

Likewise, the post-service medical evidence, consisting 
primarily of VA treatment notes dated within the last 10 
years, show that the veteran's cervical spine disability was 
first medically documented years after service.  See cf. 
Mense v. Derwinski, 1 Vet. App. 354 (1991); cf. Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that 
aggravation in service may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  Additionally, none of the statements of past 
medical history found in the post-service medical evidence 
establishes any injury or the onset of any cervical spine 
pathology in service.  

Finally, there is no competent medical opinion otherwise 
linking the veteran's current cervical spine disability to 
service.  The veteran contends the incident in service that 
fractured his left wrist somehow contributed to his current 
cervical spine disability.  In this regard, the Board has 
considered the veteran's own statements linking his current 
cervical spine disability to service, but neither the Board 
nor laypersons can render opinions requiring medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Although the June 2001 VA examiner did not consider whether 
the veteran's cervical spine disability was, in general, 
related to service, the examiner specifically addressed the 
veteran's contention by opining that "there is more likely 
than not no direct connection between [the veteran's] current 
degenerative disc disease of the spine and his injury to his 
wrist twenty years ago while on active duty."  Thus, there 
is only competent evidence against the claim.  

Similarly, to the extent the veteran is contending the 
cervical spine disability is related to the same disease 
process purportedly affecting the service-connected left 
wrist, i.e., arthritis, this too is not supported by any 
competent medical evidence.  As there is no evidence which 
provides the required nexus between military service and his 
cervical spine disability, service connection is not 
warranted.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for a cervical spine 
disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


